Citation Nr: 1541826	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-11 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right lower extremity acute peripheral neuropathy.

2.  Entitlement to service connection for left lower extremity acute peripheral neuropathy.

3.  Entitlement to service connection for a dental disorder, to include ironization and loss of teeth and bone loss, for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran had active duty service from December 1965 through October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which among other issues, denied service connection for claimed acute peripheral neuropathies of both lower extremities and for a claimed dental disorder characterized by ironization and loss of teeth.  The Veteran has perfected a timely appeal as to those denials.

This appeal also initially included the issue of the Veteran's entitlement to service connection for AL amyloidosis.  Although that issue was initially preserved for appeal by the Veteran in an August 2012 Notice of Disagreement (NOD), the Veteran did not subsequently perfect his appeal by filing a substantive appeal as to that issue.  Accordingly, that issue does not remain before the Board on appeal.

The issue of the Veteran's entitlement to service connection for a dental disorder, to include ironization and loss of teeth and bone loss, for VA compensation purposes, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In a letter received by VA from the Veteran's representative on October 14, 2004, the Veteran advised that he wished to withdraw his appeals concerning service connection for acute peripheral neuropathies of his lower extremities.





CONCLUSION OF LAW

The Veteran's substantive appeal as to the issues of entitlement to service connection for acute peripheral neuropathies of the right and left lower extremities is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In an October 2014 letter, the Veteran's representative notified VA in writing that the Veteran wished to withdraw his appeal concerning his claims of entitlement to service connection for claimed acute peripheral neuropathies of both lower extremities.  There remain no allegations of errors of fact or law for appellate consideration concerning those issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

The Veteran's appeal as to the issue of entitlement to service connection for right lower extremity acute peripheral neuropathy is dismissed.

The Veteran's appeal as to the issue of entitlement to service connection for left lower extremity acute peripheral neuropathy is dismissed.


REMAND

Concerning the issue of the Veteran's entitlement to service connection for a dental disorder, to include ironization and loss of teeth and bone loss, for VA compensation purposes, the Veteran alleges in a June 2013 statement that, within a year from returning from service in Vietnam, his teeth began falling out.  He recalls that his private dentist at that time told him that he had "ironization of the gums" due to excessive levels of iron in his system which he alleges resulted from drinking, over an eight year period, water in Vietnam that had been purified by iron tablets.  The Veteran alleges further that he was told years later that he had sustained "massive bone loss."

The Veteran reports that the private dentist who initially diagnosed and treated the ironization condition has passed away and that records from his office are no longer available.  Still, the June 2013 statement indicates that the Veteran has had ongoing dental treatment that has revealed massive bone loss.  To date, no apparent efforts have been made to locate and obtain the records from those dental treatments.  Such efforts should be undertaken at this time.  38 C.F.R. § 3.159.

Despite the Veteran's assertion that he has sustained massive bone loss that may be attributable to drinking water that had been purified with iron tablets during his service in Vietnam, the Veteran has not been afforded a VA dental examination to determine the nature and etiology of his claimed disorder.  Such an examination should be afforded at this time.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for a dental disorder, to include ironization and loss of teeth and bone loss, for VA compensation purposes.  The letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA dental and oral examination of his claimed dental disorder.  The Veteran should be advised that it is his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for all private or VA dental providers who have treated him since his active duty service, to include the dental provider who diagnosed bone loss, as reported by the Veteran in his June 2013 statement.
 
2.  Make efforts to obtain the records for any dental treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed dental disorder, to include ironization and loss of teeth and bone loss.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of this examination, the examiner should note that the Veteran served in Vietnam and assume that for an eight month period the Veteran drank water that was purified using purification tablets containing iron. 

A full examination, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner, should be conducted.  The examiner should provide a diagnosis corresponding to the Veteran's claimed dental disorder, to include ironization of the gums and loss of teeth and bone.  For any diagnosed disorder, the examiner should also consider and address the following questions:

	(a) does the Veteran have any bone loss in his mouth 	and/or jaw that is attributable to the diagnosed 	disorder/disease?

	(a) was the current diagnosed disorder at least as 	likely as not (a 50 percent probability or greater) 	sustained by the Veteran during his active duty 	service?

	(b) is it at least as likely as not that the current 	diagnosed disorder was caused by or resulted from an 	injury, event, or illness sustained by the Veteran 	during his active duty service, to include drinking 	water that was purified using purification tablets 	containing iron over an eight month period?

In rendering the requested diagnoses and opinions, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, service treatment records, and post-service treatment records.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.
 
4.  After completion of the above development, the issue of the Veteran's entitlement to service connection for a dental disorder, to include ironization and loss of teeth and bone loss, for VA compensation purposes, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


